Detailed Action
1. 	This Action is in response to Applicant's amendment filed on July 19, 2022. Claim 2 has been canceled and claim 16 has been newly added, therefore claims 1 and 3-16 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1 and 3-16 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1 and 3-16, the prior art of record teaches managing the movement of a wireless device between different adjacent cells.
However, after the amendment to claims 1, 14, 15 and 16, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1 and 3-16 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding (the travel plan), presented on pages 8 and 9 of response filed on July 19, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Xu; Xiaodong (US 20190357099 A1) discloses at paragraph 10; selecting, by comparing the movement speed grade with the speed priorities of the one or more cells.
	Cai; Zhijun et al. (US 20150319774 A1) discloses at paragraph 19; when the UE 118 crosses between different small cells (106, 110), handover can be performed, where the UE 118 is handed over from being served by a serving wireless access network node.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 2, 2022